F I L E D
                                                       United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-61007
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL LEE HODGES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:02-CR-18-1
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Lee Hodges appeals from the district court’s order

affirming the magistrate judge’s detention order.   The district

court’s decision, which affirmed the magistrate judge’s detention

order, rests upon the conclusion that Hodges has not rebutted the

presumption that no condition or combination of conditions will

reasonably assure his presence at trial.    See 18 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61007
                                -2-

§ 3142(e).   This conclusion is supported by the record.   See

United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).

Accordingly, the district court’s order is AFFIRMED.